                                      At the Commercial Division Part ___
                                      of the Supreme Court of the State of
                                      New York, County of New York,
                                      held at the Courthouse located
                                      at 60 Centre Street, New York, New
                                      York 10007 on the _____day of
                                      February 2019

PRESENT:
             HON. _______________________,
                                             Justice



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

                                               Index No. 650981/2019
STATE STREET GLOBAL ADVISORS TRUST
COMPANY, a Massachusetts trust company,

                        Plaintiff,
                                               [PROPOSED]
                                               ORDER TO SHOW CAUSE FOR
           - against-                          TEMPORARY RESTRAINING
                                               ORDER, PRELIMINARY
KRISTEN VISBAL                                 INJUNCTION, AND
                                               EXPEDITED DISCOVERY
                         Defendant.
       The Court has reviewed (1) the Summons and the Amended Complaint (with exhibits),

filed on February 24, 2019; (2) the Emergency Affirmation of Michael Autuoro and the exhibits

attached thereto (sworn to on February 24, 2019); (3) the Emergency Affirmation of Lochiel

Crafter and the exhibits attached thereto, including the sworn statements on the need for emergency

relief (sworn to on February 22, 2019); and (3) the accompanying Memorandum of Law.

       Upon review of these papers, it appears to the satisfaction of this Court that (i) the

Defendant Kristen Visbal (“Defendant”) has engaged or will, unless temporarily restrained by

Order of this Court, engage in the breaches and unlawful acts alleged by Plaintiff State Street

Global Advisors Trust Company (“Plaintiff”); (ii) such conduct will injure Plaintiff’s business and

financial interests, contractual and business relationships, and reputation in the commercial

community; dilute the high quality and goodwill of Plaintiff’s Fearless Girl trademark; weaken

Plaintiff’s relationship with its Fearless Girl trademark and statue; and damage the powerful and

valuable message conveyed by the Fearless Girl and Plaintiff’s Fearless Girl campaign; and (iii)

Plaintiff will suffer immediate and irreparable injury, loss, or damage unless an injunction is

entered. Accordingly it is hereby:

       ORDERED that, good cause appearing therefor, Defendant or her counsel appear and

show cause before this Court at I.A.S. Part ___, Room ____, thereof, in and for the Country of

New York at the Supreme Court of New York Courthouse located at 60 Centre Street, New York,

New York 10007 on the ______ day of ________________, 2019 at __________ on that day, or

as soon thereafter as counsel can be heard, why a preliminary injunction pursuant to C.P.L.R.

§ 6301 et seq. should not be entered (1) enjoining Defendant from completing (or effecting

completion of) the delivery, sale, or transfer of the replica of the Fearless Girl statue to her

undisclosed buyer or buyers in Germany, to preserve the status quo; (2) ordering Defendant to




                                                2
obtain and/or retain possession (actual or constructive) and control over such German replica, even

if it has already been sent to Germany, to preserve the status quo; (3) enjoining Defendant from

promoting her unauthorized (a) Australian replica and (b) German replica, because such replica is

being used to promote one or more third parties and/or was given to a corporate entity or financial

institution in breach of the Master Agreement; (4) ordering Defendant to place the required

attribution statement to SSGA, the original commissioning party of the Fearless Girl statue, on the

replica in (a) Australia and (b) Germany, as such replica has been provided as part of a promotional

or corporate event; and (5) enjoining Defendant from using an automated sales form to sell

replicas, including but not limited to enjoining use of the automated sales form located at

https://www.fearlessgirl.us/purchase-a-reproduction/.

       ORDERED that, good cause appearing therefor, pending both the preliminary injunction

hearing set in the previous paragraph and the determination of the preliminary injunction motion,

Defendant, her affiliates, agents, employees, servants, contractors, and assigns, are (1) enjoined

from completing (or effecting completion of) the delivery, sale, or transfer of the replica of the

Fearless Girl statue to any buyer or buyers in Germany, to preserve the status quo; (2) ordered to

obtain and retain possession (actual or constructive) and control over such German replica, even

if it has already been sent to Germany, to preserve the status quo; and (3) enjoined from promoting

her unauthorized (a) Australian replica and (b) German replica because such replica is being used

to promote one or more third parties and/or was given to a corporate entity or financial institution

in breach of the Master Agreement; (4) ordered to place the required attribution statement to

SSGA, the original commissioning party of the Fearless Girl statue, on the replica in (a) Australia

and (b) Germany, as such replica has been provided as part of a promotional or corporate event;

and (5) enjoined from using an automated sales form to sell replicas, including but not limited to




                                                 3
enjoining use of the automated sales form located at https://www.fearlessgirl.us/purchase-a-

reproduction/.

       ORDERED that, good cause appearing therefor, pursuant to CPLR §§ 3102, 3106(a),

Plaintiff may (i) take the deposition of Defendant immediately after the issuance of this Order, or

at any time before the preliminary injunction hearing; and (ii) commence discovery immediately

concerning the following subjects, which discovery (production of documents, interrogatories,

requests for admission) must be provided by Defendant within five (5) calendar days’ notice:

   1. contracts for the sale of a replica statue by Defendant to her undisclosed Germany buyer(s),
      and any receipt or record of payment for some or all of the purchase price of the replica;
   2. communications between Defendant, or her agent or representative, and Defendant’s
      undisclosed Germany buyer(s);
   3. communications from or to Defendant, or her agent or representative, concerning the sale
      to Defendant’s undisclosed Germany buyer(s);
   4. documents and communications concerning the shipment, distribution, or transportation of
      the replica to Defendant’s undisclosed Germany buyer(s);
   5. documents and communications concerning the intended use and promotion of the German
      replica;
   6. documents and communications relating to Defendant’s travel and promotional plans
      concerning the unauthorized replicas in Australia and Germany; and
   7. documents sufficient to show the identity of all of Defendant’s buyers of replicas and these
      buyers’ plans to promotion and use their replica(s).

       ORDERED that, good cause appearing therefor, pursuant to CPLR § 3102, Defendant

shall disclose to Plaintiff the identity of the German buyer or buyers and the time and location of

the unveiling and/or ceremony announcing the German replica, within three (3) calendar days

after the issuance of this Order;

       ORDERED that Plaintiff files a bond on or before _______________________, 2019, in

the sum of ___________________, conditioned that the Plaintiff, if it is finally determined that it




                                                 4
was not entitled to a temporary restraining order, will pay to the Defendant all damages and costs

that may be sustained by reason thereof.

       ORDERED, that service of a copy of this Order to Show Cause, together with the

underlying papers upon which it is granted, shall be deemed good and sufficient service if made

on or before ___________, 2019 by hand delivery or by electronic service (e.g., by email) upon

Defendant or her attorneys; and it is further

       ORDERED, that answering papers, if any, be filed with this Court, and served by hand or

by electronic service (e.g., by email) upon Plaintiff by serving its counsel, Fish & Richardson P.C.,

601 Lexington Avenue, 52nd Floor, New York, New York 10022, attn. Kristen McCallion., on or

before the close of business on ____________, 2019; and it is further

       ORDERED, that reply papers, if any, be filed with this Court, and served by hand upon

Defendants or their attorneys on or before close of business on ____________, 2019; and

       IT IS HEREBY FURTHER ORDERED that Defendant and her respective officers,

agents, servants, employees and attorneys, and all other persons who are in active concert or

participation with them are bound by this Order.



SIGNED this ___ day of February, 2019.



                                           ENTER,

                                           ____________________________

                                                                         J.S.C.




                                                 5
